Citation Nr: 9936062	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from June 1960 to 
February 1963.

This case arises from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has been diagnosed with PTSD.

3.  The appellant did not engage in combat with the enemy.

4.  There is no credible supporting evidence confirming any 
of the appellant's claimed non-combat stressors.


CONCLUSION OF LAW

PTSD was not incurred during the appellant's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.304(f), 4.125 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend, in essence, 
that entitlement to post-traumatic stress disorder (PTSD) is 
warranted.  It is specifically alleged by the appellant that 
his diagnosed PTSD, while not attributable to combat-related 
occurrences, is the direct result of physical abuse, 
including being beating up during his period of active 
service.  He also has claimed that he witnessed a "buddy" 
shoot off his foot in order to get out of his service 
obligation.

As a preliminary matter, with regard to the veteran's claim 
for entitlement to service connection for PTSD, the veteran 
must initially meet his obligation of submitting evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995).  To establish 
a well-grounded PTSD claim, the veteran must submit medical 
evidence of a current disability, lay evidence of an 
inservice stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997); Caluza, supra.  For purposes of 
determining whether a claim is well grounded, the evidence 
submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
veteran has asserted non-combat-related stressors due to his 
military service, and a medical professional has diagnosed 
him with PTSD as a result of these alleged stressors, 
presuming this evidence to be credible as required for well-
groundedness purposes, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen, supra.  With regard to the second element, 
the evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran is found to have served in a combat 
situation, stressors related to that combat experience may be 
verified solely by the veteran's satisfactory lay testimony; 
however, non-combat related stressors require corroboration 
before they can be accepted as having actually occurred.  See 
Cohen, supra; 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. 
§ 3.304(d),(f) (1999).  To determine if a veteran has been in 
combat situations, service department records and combat 
citations will be accepted as proof of combat service.  
38 C.F.R. § 3.304(f) (1999).

A review of the evidence of record shows that service records 
indicate that the appellant was diagnosed with acute 
character and behavior disorder; and chronic and severe 
emotional instability reaction, manifested by very poorly 
controlled anger and hostility during his period of active 
duty.  He was subsequently discharged by reason of 
unsuitability.  PTSD is not shown to have been diagnosed 
during the appellant's period of active service.

The appellant is shown to have been initially diagnosed, by a 
VA psychiatrist, with PTSD in April 1996.  The report of a VA 
discharge summary showing an admission stay from June to July 
1996, contains a diagnosis of chronic delayed PTSD.  A VA 
outpatient treatment record dated in July 1996 also shows a 
diagnosis of PTSD.  Another VA hospital admission discharge 
summary, showing that the appellant was hospitalized in 
February 1997, contains a diagnosis of PTSD, chronic, 
delayed, related to non-combat trauma, in exacerbation 
related to life stressors.  The appellant is also shown to 
have been hospitalized in a VA medical facility in January 
1999; a progress note shows that he was diagnosed with 
chronic and delayed PTSD, related to non-combat trauma, in 
exacerbation related to life stressors.  Most recently, a VA 
outpatient discharge summary, showing treatment received by 
the appellant from May to June 1999, includes a diagnosis of 
chronic and delayed PTSD, related to non-combat trauma, in 
exacerbation related to life stressors, including the death 
of a friend.  

As noted above, the appellant has claimed "noncombat' 
incidents as stressors resulting in his PTSD.  As part of a 
VA Form 21-4138, Statement in Support of Claim, dated in 
January 1994, the appellant claimed that he was beaten by 
military instructors during boot camp in about July/August 
1960.  He informed VA medical personnel in the course of his 
June/July 1996 admission that he was beaten by his Lieutenant 
and that he saw a "buddy" shoot off his foot to get out of 
the service.  

The question presented is whether there is credible 
supporting evidence of the alleged stressors.  The appellant 
has claimed to have experienced non-combat incidents as 
stressors resulting in his PTSD.  Pursuant to a remand by the 
Board in June 1998 as to the issue currently on appeal, the 
appellant was provided, by letter dated in August 1998, with 
another opportunity to submit specific and detailed 
information regarding his reported stressor events related to 
his period of service.  He was also asked to supply 
information concerning such details as his unit 
assignment(s), dates, and places where his alleged stressors 
took place.  In addition, he was asked to supply the name, 
unit, and date concerning the event in which his friend shot 
off his foot, as well as to clarify whether charges were 
brought against the Lieutenant he claimed beat him up, and 
whether he ever received medical treatment as a result of 
these beatings.  The appellant was also made aware pursuant 
to the remand that he could submit statements from fellow 
service members or others who witnessed or knew of the 
alleged events at the time of their occurrence.  

The review of a VA Form 21-4138, dated in June 1999, shows 
that the appellant again claimed that his PTSD was not 
related to a combat situation and that his claim was based, 
as previously communicated to VA by the appellant, on 
physical abuse experienced while in the military.  It is also 
noted that the appellant did not submit any statements from 
fellow service members in an effort to support his 
contentions concerning his alleged inservice stressors.  The 
Court has held that the VA's duty to assist the veteran in 
the proper development of his claim is "not always a one-way 
street" and that the appellant must be prepared to cooperate 
with the VA's efforts to obtain all relevant evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
Board's opinion that the evidence of record, including the 
communications received from the appellant subsequent to the 
Board's June 1998 remand, does not go to show that any of the 
appellant's claimed stressors have been verified by credible 
supporting evidence.  

Since the appellant is not shown to have engaged in combat, 
diagnoses of PTSD based upon the history of events related by 
the veteran are insufficient, by themselves, to constitute 
proof of the stressors necessary to give rise to such a 
diagnosis.  Moreover, the veteran's service records do not 
otherwise contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. 
App. 353, 358-360 (1998).

While the appellant asserts that his current PTSD was 
incurred as a result of his period of service, he is not 
competent to make such a determination.  Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician).

Given that none of the claimed stressors cited have been 
verified by credible supporting evidence, the claim must 
fail. In this regard, the Board notes that while some of the 
above-mentioned VA hospital reports note that the appellant's 
diagnosed PTSD was related to non-combat military trauma, 
there is no evidence in the medical records that the 
physician formed his opinion on a basis separate from the 
appellant's recitation of his own medical history and 
background service.  Elkins v. Brown, 5 Vet. App. 474 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993).  Since the Board 
has found that none of the claimed non-combat stressors cited 
had been verified by credible supporting evidence, there is 
no reasonable basis to conclude that a nexus exists between 
the diagnosis of PTSD reflected in the veteran's medical 
records and his military service.  As such, the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefits sought.

The Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In Cohen, 10 Vet. App. at 139, the Court found that 
the regulatory changes referenced above adopted the criteria 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the diagnosis of PTSD.  These 
criteria, the Court held, look subjectively to the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  
This constitutes a liberalization of the prior DSM-III-R 
standards requiring an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  Cohen, 10 Vet. App. at 140-144, citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); 38 C.F.R. §§ 
4.125, 4.126; DSM, Third Edition, Revised, 1987 (DSM-III-R).  
No Supplemental Statement of the Case (SSOC) nor other 
communication from the RO has notified the veteran or his 
representative of these regulatory amendments, and the latest 
(July 1999) SSOC specifically advised the veteran that his 
claim was being denied, inter alia, because there was no 
evidence that a stressful event occurred.  

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the agency of original jurisdiction (RO) would prejudice the 
veteran in the course of his appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  In doing so, it must apply the 
binding precedent opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 
49747 (1992).  See also 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 19.5 (1999).  That opinion observes that whether the 
Board is required to remand a case "to cure a deficiency in 
the statement of the case" depends "on the circumstances of 
the individual case."  VAOPGCPREC 16-92, para. 19.  If the 
Board can fairly conclude that the veteran has not been 
prejudiced by omission from the SSOC of a pertinent 
regulatory citation, it may properly render a decision.  
Bernard, 4 Vet. App. at 394, citing VAOPGCPREC 6-92; 38 
U.S.C.A. § 7261(b) (West 1991); Thompson v. Derwinski, 1 Vet. 
App. 251 (1991).

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
application of the recently-adopted DSM-IV criteria.  
Accordingly, the Board finds the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.


ORDER

Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

